Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 1 of 21 PageID: 745




 *NOT FOR PUBLICATION*
                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


      FMHUB, LLC d/b/a MuniHub,

                     Plaintiff,
                                                                Civil Action No. 19-15595 (FLW)
      v.
                                                                             OPINION
      MUNIPLATFORM, LLC, KEVIN TOUHEY, and
      JILL MERGEL,

                     Defendants.



     WOLFSON, Chief Judge:

           Having been granted leave, Plaintiff FMHUB, LLC d/b/a MuniHub (“Plaintiff” or

 “MiniHub”) amended its Complaint against Defendants Kevin Touhey (“Touhey”), 1 Jill Mergel

 (“Mergel”), and MuniPlatform, LLC (“MuniPlatform”) (collectively, “Defendants”), asserting

 claims pursuant to the Computer Fraud and Abuse Act (“CFAA”), 8 U.S.C. § 1030, the Digital

 Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(a)(1)(A), the Defend Trade Secrets Act

 (“DTSA”), 18 U.S.C. § 1836, and various state law claims. In a prior opinion, dated August 10,

 2020 (“Prior Opinion”), I granted Touhey’s motion to dismiss Plaintiff’s claims under the CFAA

 and DMCA.

           Presently before the Court are three separate motions filed by Touhey. First, Touhey,

 again, moves to dismiss Plaintiff’s CFAA and DMCA claims against him, as well as Plaintiff’s

 state law claims of breach of contract, tortious interference with contract, tortious interference with

 prospective economic or contractual relationship, and conversion. In addition, Touhey moves to



 1
           Touhey is proceeding pro se.
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 2 of 21 PageID: 746




 strike portions of the Amended Complaint pursuant to Fed. R. Civ. P. 12(f), and for sanctions

 against Plaintiff and Plaintiff’s counsel for violation of the American Bar Association’s Rule 3.3

 regarding candor towards a tribunal. For the reasons set forth below, Touhey’s motion to dismiss

 is GRANTED in part and DENIED in part. Touhey’s motion to dismiss is granted in part and

 denied in part as to Plaintiff’s CFAA claim (Count IX). Specifically, Plaintiff’s CFAA claim is

 limited only to Touhey’s alleged unauthorized access of the back-end, development infrastructure

 of Plaintiff’s website. Touhey’s motion to dismiss is also granted with respect to Plaintiff’s claims

 for violation of the DMCA (Count X), tortious interference with contract (Count V), tortious

 interference with prospective economic or contractual relationship (Count VI), and conversion

 (Count VII). Touhey’s motion to strike the pleadings and motion for sanctions are DENIED.

   I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        For the purposes of these motions, the Court takes as true all allegations of the Amended

 Complaint. The facts and procedural history of this case were set forth in detail in the Prior

 Opinion, and, largely unchanged, the crux of the Amended Complaint’s factual allegations,

 focuses on Touhey’s and Mergel’s creation of MuniPlatform, a business providing analytic

 reporting and digital marketing products for municipalities and investors, and the alleged wrongful

 sharing, provision, dissemination, and duplication of Plaintiff’s confidential and proprietary

 intellectual property. Thus, I will not recount them in detail; rather, I briefly summarize the most

 salient facts and incorporate new allegations and relevant procedural history.

        As a brief background, on November 12, 2017, Plaintiff and Touhey executed a consulting

 agreement (“Consulting Agreement”), dated November 15, 2017. (Amended Compl., at ¶ 43; see

 also Amended Compl., Ex. B.) The Consulting Agreement outlined Touhey’s duties as “Senior

 Consultant-Business Development” and “Chief Sales Officer.” (Id. at 50.) Further, the Consulting

 Agreement includes clauses governing the ownership of intellectual property, confidentiality, as

                                                  2
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 3 of 21 PageID: 747




 well as a non-compete clause. (Id. at ¶¶ 52-54.) It also states that Touhey covenanted and

 warranted that he would perform the Consulting Agreement “in accordance with its terms without

 violating the rights of others or any applicable law and that he has not and shall not become a party

 to any agreement of any kind which conflicts with” the Consulting Agreement. (Id. at ¶ 55.) On

 or about October 18, 2018, while Touhey was still performing his duties as Consultant/Chief Sales

 Officer, he allegedly purchased the domain name “MuniPlatform.com” and began to replicate

 MuniHub’s business model and solutions. (Id. at ¶ 63.) Around the same time, Touhey allegedly

 began initiating contact with Plaintiff’s clients, who were unknown to him prior to the execution

 of the Consulting Agreement, and represented to these clients, in early 2018, he would be able to

 present them with a lower-priced option than that provided by Plaintiff. (Id. ¶ 64.) On November

 8, 2018, Plaintiff’s President emailed Touhey and requested a response by November 16, 2018,

 regarding the status of Touhey’s consulting responsibilities, which Touhey had apparently not been

 fulfilling. (Id. ¶ 65.) Thereafter, on November 16, 2018, Touhey resigned. (Id.) Plaintiff fully

 compensated Touhey through December 31, 2018, per the terms of the Consulting Agreement.

 (Id.) On December 4, 2018, Touhey allegedly filed Articles of Organization in South Carolina for

 a limited liability company, MuniPlatform, LLC. (Id. at ¶ 66.)

         Plaintiff filed its original complaint on July 19, 2019, seeking monetary, injunctive and

 other relief against Touhey for: (i) breach of contract; (ii) violation of the New Jersey Trade Secrets

 Act, N.J.S.A. 56:15-1, et seq.; (iii) unfair competition in violation of N.J.S.A. 54: 4-1; (iv) tortious

 interference with contract; (v) tortious interference with prospective economic or contractual

 relationship; (vi) conversion; (vii) unjust enrichment; (viii) violation of the CFAA, 18 U.S.C. §

 1030; (ix) violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.; and (x) violation

 of the DMCA, 17 U.S.C. § 1201(a)(1)(A).



                                                    3
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 4 of 21 PageID: 748




        On March 30, 2020, Touhey filed a motion to dismiss Plaintiff’s claims under the CFAA

 and the DMCA pursuant to Fed. R. Civ. P. 12(b)(6), and the Court granted that motion on August

 10, 2020. (See ECF Nos. 53 and 54.) In the Prior Opinion, I found dismissal of Plaintiff’s CFAA

 claim appropriate, because Plaintiff did not clearly identify how Touhey either exceeded his

 authorized access to Plaintiff’s computers, or otherwise accessed Plaintiff’s computers without

 authorization. (Prior Opinion at 11.) Relying on my prior ruling in Christie v. Nat’l Institute for

 Newman Studies, 2019 WL 1916204, at *5 (D.N.J. 2019), I explained that an employee who is

 authorized to access the computer in question by the terms of his or her employment “is

 ‘authorized’ to use that computer for purposes of the CFAA even if the purpose in doing so is to

 misuse or misappropriate the information.” In his original complaint, Plaintiff failed to provide

 “any details as to the basis of its CFAA claim in its briefing, and simply state[d] that ‘[t]here can

 be no doubt that Touhey is cognizant of precisely the nature of Plaintiff’s CFAA claims.’” (Id.)

 As for the DMCA claim, I found dismissal appropriate because the original complaint failed to

 include any allegations identifying “copyrighted works.” (Id. at 13-14.) Indeed, the Prior Opinion

 noted that Plaintiff’s original pleading contained only two mentions of “copyrighted works,”

 neither of which were sufficient to adequately plead a cause of action under the DMCA. (Id.)

        On September 9, 2020, Plaintiff filed the operative Amended Complaint, which included

 additional allegations to support its CFAA and DMCA claims. (See ECF No. 57 (“Amended

 Compl.”.) Specifically, in connection with Plaintiff’s CFAA claim, the Amended Complaint

 alleges that at no time was Touhey authorized to copy, transfer, or otherwise duplicate any of

 Plaintiff’s confidential information. (Id. at ¶ 57.) Specifically, according to Plaintiff, Touhey was

 not authorized to access the back-end or development infrastructure of Plaintiff’s website, nor was

 he authorized to forward emails and store or transport data containing Plaintiff’s confidential and



                                                  4
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 5 of 21 PageID: 749




 proprietary information, including web design and layout, customer lists and client information,

 pricing information, deal procedures, business models, marketing or distribution methods, and

 trademarks. (Id. at ¶¶ 58-60.) However, Plaintiff alleges that in 2018, Touhey breached his duty

 of loyalty to Plaintiff by accessing, downloading, storing, engineering, copying, duplicating, and

 forwarding to himself Plaintiff’s business model, website, calendar, deal procedures, offerings,

 and pricing for use in his own business. (Id. at ¶¶ 57-61.) In addition, Plaintiff claims that Touhey

 breached his duty of loyalty to Plaintiff by duplicating Plaintiff’s signature offering and MuniCard

 Trademark, by purchasing the domain name MuniPlatform.com to directly compete with Plaintiff

 while still bound by the terms of the parties’ Consulting Agreement. (Id. at ¶ 61-64.) According

 to Plaintiff, Touhey’s conduct “exceed[ed] the purposes” for which he was permitted access to

 Plaintiff’s computers, computerized information, or confidential information. As for Plaintiff’s

 DMCA claim, the Amended Complaint alleges that the “unique and original digital content

 developed by Plaintiff Munihub on and for its website […], including the text, images, formatting,

 use and function” constitute copyrighted works. (Id. at ¶ 154.)

        In response to the Amended Complaint, Touhey filed the instant motion to dismiss, motion

 to strike the pleadings, and motion for sanctions on September 18, 2020. (See ECF Nos. 60, 61,

 62.)

  II.   LEGAL STANDARD

        A.      Fed. R. Civ. P. 12(b)(6)

        Courts undertake a three-part analysis when considering a motion to dismiss pursuant to

 Fed. R. Civ. P. 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court

 must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second, the court must accept as true all


                                                  5
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 6 of 21 PageID: 750




 of the plaintiff’s well-pled factual allegations and “construe the complaint in the light most

 favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

 (quotation omitted). In doing so, the court is free to ignore legal conclusions or factually

 unsupported accusations that merely state, “the-defendant-unlawfully-harmed-me.” Iqbal, 556

 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements

 of the elements of [a] claim[ ] ... are not entitled to the assumption of truth.” Burtch v. Milberg

 Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (alterations in original) (quotation omitted).

 Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show

 that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556

 U.S. at 679). “The defendant bears the burden of showing that no claim has been presented.”

 Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

        “Rule 12 prohibits the court from considering matters outside the pleadings in ruling on a

 motion to dismiss for failure to state a claim ... and a court’s consideration of matters outside the

 pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,

 No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general

 rule is that a document integral to or explicitly relied upon in the complaint may be considered

 without converting the motion to dismiss into one for summary judgment.” In re Burlington Coat

 Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted) (internal quotation

 marks omitted). Notwithstanding these principles, courts may not consider allegations raised for

 the first time in a plaintiff's opposition to a motion to dismiss. See Pennsylvania ex rel Zimmerman

 v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

 amended by the briefs in opposition to a motion to dismiss.”).




                                                  6
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 7 of 21 PageID: 751




        B.      Fed. R. Civ. P. 12(f)

        Under Fed. R. Civ. P. 12(f), courts are permitted to strike from a pleading “any redundant,

 immaterial, impertinent, or scandalous matter.” See Geruschat v. Ernst Young LLP, 505 F.3d 237,

 248 n.9 (3d Cir. 2007). “The purpose of a motion to strike is to simplify the pleadings and save

 time and expense by excising from a plaintiff’s complaint any redundant, immaterial, impertinent,

 or scandalous matter which will not have any possible bearing on the outcome of the litigation.”

 Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002). Generally, “motions to strike

 under Rule 12(f) are highly disfavored.” FTC v. Hope Now Modifications, LLC, No. 09-1204, 2011

 U.S. Dist. LEXIS 24657, at *4, 2011 WL 883202 (D.N.J. Mar. 10, 2011); see Garlanger, 223 F.

 Supp. 2d at 609; see also GI Sportz, Inc. v. Valken, Inc., No. 16-7170, 2017 U.S. Dist. LEXIS

 91991, at *4, 2017 WL 2600457 (D.N.J. June 15, 2017). In addition, “[t]he district court’s decision

 whether to grant a motion to strike under Rule 12(f) is discretionary.” Hope Now Modifications,

 2011 U.S. Dist. LEXIS 24657, at *5, 2011 WL 883202.

        Courts have explained that motions to strike the pleadings “will generally be denied unless

 the allegations have no possible relation to the controversy and may cause prejudice to one of the

 parties, or if the allegations confuse the issues.” Garlanger, 223 F. Supp. 2d at 609 (internal

 quotation marks and citation omitted). Indeed, “even where the challenged material is redundant,

 immaterial, impertinent, or scandalous, a motion to strike should not be granted unless the presence

 of the surplusage will prejudice the adverse party.” Hope Now Modifications, 2011 U.S. Dist.

 LEXIS 24657, at *4-5, 2011 WL 883202 (internal quotation marks and citation omitted). In other

 words, “[t]he successful motion to strike is granted to ‘save time and expense’ by clearing away

 pleadings ‘which will not have any possible bearing on the outcome of the litigation.’” Id. at *4

 (quoting Garlanger, 223 F. Supp. 2d at 609).



                                                  7
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 8 of 21 PageID: 752




 III.   DISCUSSION

         A.     Motion to Dismiss

              i.    CFAA Claim

        Touhey moves to dismiss Plaintiff’s amended CFAA claim, arguing that any mention of a

 duty of loyalty between Touhey and Plaintiff must be stricken from the pleading. Specifically,

 Touhey argues that as an independent consultant, he did not owe Plaintiff such a duty. (Touhey

 Motion to Dismiss Moving Br., at 6-7.) Touhey also argues that Plaintiff has not alleged a

 cognizable “loss,” as required to state a CFAA claim. (Id. at 8-9.) Plaintiff, however, maintains

 that not only are motions to strike generally disfavored, but they should also not be used to

 determine disputed questions of law such as what legal duties Touhey owes to MuniHub or

 whether he breached or otherwise violated those duties. (Pl. Opp. Br., at 10.)

        “Although initially intended as a criminal statute that penalized computer hacking

 activities, the CFAA explicitly authorizes civil actions under certain circumstances.” PNC Mortg.

 v. Superior Mortg. Corp., No. 09-5084, 2012 WL 627995, at *3 (E.D. Pa. Feb. 27, 2012).

 Specifically, relevant here, a plaintiff may have a civil cause of action against a defendant who

 “intentionally accesses a computer without authorization or exceeds authorized access, and thereby

 obtains . . . information from any protected computer.” 18 U.S.C. § 1030(a)(2)(C). “To maintain

 a civil action for a CFAA violation, a plaintiff must allege conduct involving one of five

 enumerated factors.” Chubb INA Holdings Inc., v. Chang, No. 16-2354, 2017 WL 499682, at *6

 (D.N.J. Feb. 7, 2017) (citing 18 U.S.C. § 1030(g). From the Amended Complaint, it appears that

 Plaintiff alleges a violation of the first enumerated factor: that Touhey’s alleged unauthorized

 access to Plaintiff’s computer caused “a loss to 1 or more persons during any 1-year period . . .

 aggregating at least $5,000 in value.” 18 U.S.C. § 1030(c)(4)(A)(i)(I).



                                                 8
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 9 of 21 PageID: 753




        Here, the Court must first determine whether Plaintiff has sufficiently alleged that Touhey

 accessed a computer without authorization or in excess of his authorized access. As explained in

 the Prior Opinion, some dispute exists over the meaning of these terms and, consequently, a circuit

 split has emerged as to the type of conduct required to state a civil claim under the CFAA. To that

 end, the Seventh Circuit has held that an employee exceeds his authorized access when he accesses

 files after breaching the duty of loyalty to his employer. Int’l Airport Ctrs., LLC v. Citrin, 440

 F.3d 418, 420–21 (7th Cir. 2006). Similarly, the First, Fifth and Eleventh Circuits have held that

 the boundaries of “authorized access may include exceeding the purposes for which access is

 ‘authorized.’” United States v. John, 597 F.3d 263, 272 (5th Cir. 2010); United States v. Rodriguez,

 628 F.3d 1258, 1263 (11th Cir. 2010); EF Cultural Travel BV v. Explorica, Inc., 274 F.3d 577,

 581-84 (1st Cir. 2001). Conversely, the Second, Fourth and Ninth Circuits have held that an

 employee entitled to obtain the documents at issue does not exceed authorized access, even where

 he accesses the information for an improper purpose. United States v. Valle, 807 F.3d 508, 527-

 28 (2d Cir. 2015); WEC Carolina Energy Solutions LLC v. Miller, 687 F.3d 199, 204 (4th Cir.

 2012) (neither term reaches “the improper use of information validly accessed”); LVRC Holdings,

 LLC v. Brekka, 581 F.3d 1127, 1135 n.7 (9th Cir. 2009).

        In the Prior Opinion, I acknowledged that the Third Circuit has not addressed this issue;

 however, “[d]istrict courts in this circuit ‘have held, in the employer-employee context, that an

 employee who may access a computer by the terms of his employment is authorized to use that

 computer for the purposes of [the CFAA] even if his purpose in doing so is to misuse or

 misappropriate the employer’s information.” Robinson v. New Jersey, No. 11-6139, 2013 WL

 3894129, at *4 (D.N.J. July 26, 2013) (alteration in original) (quoting Integrated Waste Solutions,

 Inc. v. Goverdhanam, No. 10-2155, 2010 WL 4910176, at *8 (E.D. Pa. Nov. 30, 2010)); see also



                                                  9
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 10 of 21 PageID: 754




 Christie v. Nat’l Institute for Newman Studies, No. 16-6572, 2019 WL 1916204, at *5 (D.N.J. Apr.

 30, 2019) (“Importantly, an employee who accesses a computer by the terms of his or her

 employment is ‘authorized’ to use that computer for the purposes of the CFAA even if the purpose

 in doing so is to misuse or misappropriate the information.”). In other words, “[w]hile disloyal

 employee conduct might have a remedy in state law, the reach of the CFAA does not extend to

 instances where the employee was authorized to access the information he later utilized to the

 possible detriment of his former employer.” Givaudan Fragrances Corp. v. Krivda, No. 08-4409,

 2013 WL 5411475, at *2 (D.N.J. Sept. 26, 2013), aff’d, 639 F. App’x 840, 848 (3d Cir. 2016)

 (quoting Synthes, Inc. v. Emerge Med., Inc., No. 08-4409, 2012 WL 4205476, at *16 (E.D. Pa.

 Sept. 19, 2012)).

         In construing the Amended Complaint, Plaintiff appears to allege that Touhey violated the

 CFAA based on conduct that exceeded his authorized access to a computer. For purposes of the

 CFAA, a person “exceeds authorized access” by “access[ing] a computer with authorization and

 ... us[ing] such access to obtain or alter information in the computer that the accesser is not entitled

 to obtain or alter.” 18 U.S.C. § 1030(e)(6) (emphasis added). As this definition makes clear, an

 individual who is authorized to use a computer for certain purposes but goes beyond those

 limitations is considered by the CFAA as someone who has “exceed[ed] authorized access.” LVRC

 Holdings LLC, 581 F.3d at 1133; see Collegesource, Inc. v. Academyone, Inc., 597 Fed. Appx.

 116, 129 (3d. Cir. 2015).

         Here, the Amended Complaint alleges that Touhey exceeded his authorized access to a

 computer by copying, forwarding, and transferring information and data, including web design

 and layout, customer lists and client information, pricing information, deal procedures, business

 models, marketing or distribution methods, and trademarks. (Id. at ¶¶ 58-60.) Plaintiff further



                                                   10
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 11 of 21 PageID: 755




 alleges that in 2018, Touhey breached his duty of loyalty to Plaintiff by accessing, downloading,

 storing, engineering, copying, duplicating, and forwarding to himself Plaintiff’s business model,

 website, calendar, deal procedures, offerings, and pricing for use in his own business. (Id. at ¶ 61.)

 However, Plaintiff fails to allege that Touhey was not entitled to this information and data in his

 role as consultant and Chief Sales Officer. Thus, Plaintiff does not allege that Touhey exceeded

 his authorization by accessing information in a computer that he was not otherwise entitled to. 18

 U.S.C. § 1030(e)(6). Rather, the Amended Complaint alleges only that Touhey exceeded his

 authorized access by copying, forwarding, storing, and transferring the data. Although this

 conduct may be a basis for a cause of action under state misappropriation laws, it is not cognizable

 under the CFAA. That said, to the extent that the Amended Complaint alleges Touhey accessed

 the “back-end or development infrastructure of Plaintiff’s website” without authorization, that

 conduct does support a claim under the CFAA. (Amended Compl., at ¶¶ 60, 139.) Indeed, Plaintiff

 alleges that Touhey was never permitted to access the back-end, development infrastructure of

 Plaintiff’s website; however, according to Plaintiff, Touhey accessed these components from 2017

 to present, and used the information for personal benefit and the formation of MuniPlatform. (Id.)

 Accordingly, Plaintiff’s claim in Count IX is limited only to Touhey’s alleged unauthorized access

 of the back-end, development infrastructure of Plaintiff’s website.

              ii.   DMCA Claim

        Touhey next contends that the Amended Complaint does not state a claim against him

 under the DMCA because (1) Plaintiff fails to allege the existence of any copyrighted work that

 was accessed by Touhey; and (2) the Amended Complaint lacks any allegations regarding the

 registration of these supposed copyrighted works. Plaintiff, on the other hand, contends that based

 on the facts alleged in its Amended Complaint, it has plausibly stated a claim against Touhey for



                                                  11
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 12 of 21 PageID: 756




 violation of the DMCA. (Pl. Opp. Br., at 14-16.) Specifically, Plaintiff maintains that any

 argument with respect to “registration” is irrelevant because the DMCA has no such requirement

 and Touhey has offered no legal support for this conclusion. (Id. at 14.)

        The DMCA was “[e]nacted to address the problem of online copyright infringement” and,

 essentially, “makes it a violation of copyright law for a person to engage in activity commonly

 referred to as hacking when the object of that activity is to access copyrighted material that is

 protected by technological measures.” In re Maxim Integrated Prods., Inc., No. 12-244, 2013 WL

 12141373, at *16 (W.D. Pa. Mar. 19, 2013). As found in the Prior Opinion, Plaintiff alleges that

 Touhey’s actions constitute direct circumvention of a technological measure that effectively

 controls access to a copyrighted work in violation of 17 U.S.C. § 1201(a)(1)(A). (See Amended

 Compl., at ¶ 156.) Under the DMCA’s “anti-circumvention” provision, “[n]o person shall

 circumvent a technological measure that effectively controls access to a work protected under” the

 DMCA. 17 U.S.C. § 1201(a)(1). To state a claim under this section, a plaintiff must allege (1)

 that the work was protected under the Copyright Act; (2) that the copyrighted work was protected

 by “a technological measure that effectively controls access;” and, (3) that the measure was

 “circumvented” in order to obtain access. Id. § 1201(a)(1)(A). Thus, a plaintiff must meet an

 “initial burden [of] plead[ing] factual allegations that the information allegedly obtained was

 protected by copyright.” See In re Maxim Integrated Prods., Inc., 2013 WL 12141373, at *16; see

 also Granter v. Dethlefs, No. 10-6941, 2014 WL 2475979, at *7 (E.D. Pa. June 2, 2014)

 (dismissing DMCA claim where the complaint did not contain sufficient facts “to show copyright

 ownership”).

        As recounted above, the Prior Opinion found the original complaint deficient in its failure

 to identify the copyrighted works giving rise to Plaintiff’s DMCA claim. (Prior Opinion at 13-



                                                 12
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 13 of 21 PageID: 757




 14.) The Amended Complaint corrects that deficiency. Indeed, Plaintiff alleges that the “unique

 and original digital content developed by Plaintiff Munihub on and for its website […], including

 the text, images, formatting, use and function” constitute copyrighted works under the Copyright

 Act. However, the Amended Complaint remains deficient in other areas. Namely, the Amended

 Complaint fails to allege that the copyrighted works are protected by technological measures and

 that Touhey somehow circumvented those measures to obtain access to the copyrighted works.

 Rather, the Amended Complaint only generally alleges that Plaintiff has taken “substantial steps

 and security measures to protect the confidentiality of its Confidential Information.” The cloesest

 that Plaintiff comes to adequately alleging technological measures is its claim that “Plaintiff

 protects access to its Confidential Information through computer passwords.” Notwithstanding

 this allegation, however, Plaintiff fails to allege that the confidential information protected by

 passwords was the same copyrighted works that Touhey allegedly accessed in violation of the

 DMCA. In addition, the Amended Complaint is devoid of any allegations that Touhey actually

 took steps to “circumvent” the technological measures in place to protect the copyrighted works,

 i.e., that Touhey breached, evaded, or somehow bypassed Plaintiff’s password protections to

 access the copyrighted works. Without these two critical elements, Plaintiff’s cannot adequately

 plead a claim under the DMCA. Accordingly, Count X is dismissed as to Touhey.




                                                 13
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 14 of 21 PageID: 758




             iii.   Breach of Contract Claim 2

        Touhey next argues that Plaintiff’s breach of contract claim should be dismissed because,

 pursuant to Section 7 of the Consulting Agreement, Touhey’s relationship with Plaintiff terminated

 on June 4, 2018. (Touhey Motion to Dismiss Moving Br., at 12-13.) According to Touhey,

 although the Consulting Agreement provided for renewal of its terms, Plaintiff does not

 demonstrate the existence of any written extension or renewal of the Consulting Agreement, as

 required by the Agreement’s express terms. (Id. at 13-14.) Touhey further argues that any terms

 that would survive the Consulting Agreement’s termination, like the restrictive covenant contained

 in Section 5, would commence on June 4, 2018. (Id. at 15-16.) As such, because the restrictive

 covenant expired in six months, the restrictions expired on December 4, 2018—the date when

 Plaintiff alleges that Touhey violated the Consulting Agreement by filing Articles of Organization

 for MuniPlatform. (Id.)

        “To prevail on a breach of contract claim, a party must prove a valid contract between the

 parties, the opposing party's failure to perform a defined obligation under the contract, and the

 breach caused the claimant to sustain[ ] damages.” EnviroFinance Grp., LLC v. Envtl. Barrier Co.,

 440 N.J. Super. 325, 345 (App. Div. 2015)

        Here, Plaintiff alleges that Touhey and Plaintiff executed the Consulting Agreement, a

 valid and enforceable contract, on November 12, 2017, wherein Touhey was responsible for,

 among other duties: “call[ing] on new prospects and develop[ing] new business for MuniHub using



 2
         Notably, Touhey should have moved to dismiss Plaintiff’s claims against him for breach
 of contract, tortious interference with a prospective economic or contractual relationship, tortious
 interference with an existing contract, and conversion in his previously filed motion to dismiss
 because these claims were alleged in Plaintiff’s original complaint and the allegations underlying
 these claims are unchanged. However, given that courts strive to decide cases on their substantive
 merits, the Court will consider Touhey’s belated arguments to dismiss these remaining state law
 claims.
                                                 14
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 15 of 21 PageID: 759




 MuniHub leads and Salesforce.com; account management for existing MuniHub clients; tracking

 of all business activity using Salesforce.com; coordinat[ing] deals with MuniHub ‘Transaction

 Services’ group; [c]onduct[ing] and participat[ing] in presentations for MuniHub prospects and

 represent[ing] MuniHub and industry sponsored conferences; and participat[ing] in quarterly

 business reviews with MuniHub executive committee.” (Amended Compl., at ¶¶ 43, 50.) Plaintiff

 further alleges that Touhey breached paragraphs 4, 5, and 6 of the Consulting Agreement by (1)

 “infringing on the ownership rights in data, materials, and systems utilized and provided by

 Plaintiff;” (2) “infringing upon the intellectual property rights and business relationships in and

 related to software, documentation, drawings, data, information, database, product, prospects,

 and/or clients of Plaintiff;” (3) “working on assignments and/or projects similar to the services

 Touhey provided for Plaintiff” with competitors of Plaintiff; and (4) “discussing, divulging, and

 not keeping confidential information pertaining to Plaintiff’s business model, company ownership

 and all pertinent data including email lists, contacts, or other Confidential Information which may

 be of value to a competitor.” (Amended Compl., at ¶¶ 79-81.) Plaintiff alleges that as a result of

 Touhey’s breach of the Consulting Agreement, its existing and future client relationships, as well

 as its confidential information, were compromised, and therefore, it was damaged. (Id. at ¶¶ 83-

 84.)

        The Court is unpersuaded by Touhey’s argument that Plaintiff’s breach of contract claim

 lacks merit because Touhey’s relationship with Plaintiff terminated on June 4, 2018, and any

 provisions of the Consulting Agreement that survived termination expired on December 4, 2018.

 First, although the Amended Complaint fails to allege renewal or extension of the Consulting

 Agreement beyond June 4, 2018, Plaintiff alleges that Touhey breached the Consulting Agreement

 as early as April 26, 2018. Specifically, Plaintiff alleges that Touhey “received from Plaintiff’s



                                                 15
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 16 of 21 PageID: 760




 client Baker Tilly Virchow Krause (“Baker Tilly”) a W-9, which Touhey signed and dated April

 26, 2018 on behalf of Muniplatform.” (Id. at ¶ 62.) Indeed, Plaintiff alleges that at this time,

 Touhey was still a paid contracted consultant for Plaintiff, and that paragraph 5 of the Consulting

 Agreement prohibited any work for Baker Tilly. To the extent that Touhey claims in his motion

 to strike, infra, that this allegation must be disregarded because he misdated the W-9, and in

 actuality the W-9 should be dated April 26, 2019, that argument raises a factual dispute, which is

 inappropriate for consideration on a motion to dismiss. Accordingly, Touhey’s motion to dismiss

 Plaintiff’s breach of contract claim is denied.

              iv.    Tortious Interference with Prospective Economic or Contractual Relationship
                     Claim

         Next, Touhey contends that Plaintiff’s claim for tortious interference with a prospective

 economic or contractual relationship should be dismissed because the Amended Complaint does

 not contain any allegations of malice. (Touhey Motion to Dismiss Moving Br., at 20-22.)

 Specifically, Touhey argues that the Amended Complaint merely contains allegations that Touhey

 “competes in the same industry” as Plaintiff, which according to Plaintiff is insufficient to sustain

 either claim. (Id. at 21.)

         An action for tortious interference with a prospective business relation protects the right

 ‘to pursue one’s business, calling or occupation free from undue influence or molestation.”

 Printing Mart–Morristown v. Sharp Elecs. Corp., 563 A.2d 31 (N.J. 1989). “To prevail on a claim

 for tortious interference, a plaintiff must plead “‘[1] that it had a reasonable expectation of an

 economic advantage, [2] which was lost as a direct result of [defendants’] malicious interference,

 and [3] that it suffered losses thereby.’” Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354, 382

 (3d Cir. 2016) (quoting Ideal Dairy Farms, Inc. v. Farmland Dairy Farms, Inc., A.2d 904, 932

 (N.J. App. Div. 1995)).


                                                   16
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 17 of 21 PageID: 761




         Here, Plaintiff has failed to state a claim. Indeed, Plaintiff has not alleged which business

 opportunities, or customers were lost as a result of Touhey’s alleged interference. Rather, the

 Amended Complaint asserts in a conclusory fashion that “Plaintiff has maintained valid business

 relationships with many customers,” that it has a “reasonable expectation that these relationships

 will continue and will not be disrupted by Touhey,” that Touhey “knew of Plaintiff’s relationships

 and expectations, but intentionally, wrongfully and unjustifiably interfered with those

 relationships” by attempting to “induce customers to refrain from doing business with Plaintiff.”

 (Amended Compl., at ¶¶ 125-29.) This is insufficient to allege a claim for prospective economic

 advantage. See Am. Millennium Ins. Co. v. First Keystone Risk Retention Grp., Inc., 332 F. App’x.

 787, 790 (3d Cir. 2009) (affirming district court’s dismissal of plaintiff’s tortious interference

 claim where the “complaint fail[ed] to identify a single, specific customer that [plaintiff] either

 lost or could have acquired but for [defendants’] conduct”); Bambi Baby.com Corp. v. Madonna

 Ventures, Inc., No. 18-12669 2019 WL 2337447, at *10 (D.N.J. June 3, 2019) (dismissing

 plaintiff’s tortious interference claims because “Plaintiff does not identify any ‘specific’ customers

 that Defendants poached”); Canfield Sci., Inc. v. Melanoscan, LLC, No. 16-4636, 2017 WL

 2304644, at *5 (D.N.J. May 25, 2017) (dismissing plaintiff’s tortious interference claim where

 complaint pled that prospective customer, MSK, had placed a purchase order but did not “plead

 that MSK did not go through with this order, or that MSK (or any other customer) have since

 refused to do business with [plaintiff].”). Plaintiff must allege, for example, that as a result of

 Touhey’s alleged tortious acts, i.e., the active and persistent soliciting of clients while a consultant

 of MuniHub, specific and identifiable prospective or current customers have refrained from doing

 business with Plaintiff. Accordingly, Touhey’s motion to dismiss Plaintiff’s claim for tortious

 interference with a prospective economic or contractual relationship is granted.



                                                   17
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 18 of 21 PageID: 762




              v.    Tortious Interference with Contract Claim

        Count V of the Amended Complaint asserts a claim of tortious interference with an existing

 contract. To assert such a claim, a plaintiff must plead the same elements as a claim for tortious

 interference with a prospective economic relationship, plus the additional element of a contract.

 Hong Kong Ibesttouch Tech. Co. v. iDistribute LLC, No. 17-2441, 2018 WL 2427128, at *3–4

 (D.N.J. May 30, 2018); Med Alert Ambulance, Inc. v. Atlantic Health System, Inc., No. 04-1615,

 2007 WL 2297335, at *14–15 (D.N.J. Aug. 6, 2007); See Graco, Inc. v. PMC Global, Inc., No.

 08-1304, 2009 WL 904010 at *20-21 (D.N.J. Mar. 31, 2009).

        In an attempt to plead the existence of a contract, Plaintiff claims only that “during the time

 Touhey was a Consultant/Chief Sales Officer with Plaintiff MuniHub, said Plaintiff had existing

 contractual relationships with various municipal advisor clients.” (Amended Compl., at ¶ 119.)

 With the exception of Baker Tilly, Plaintiff does not identify any of these municipal advisor clients,

 nor does it provide any further information about its relationship with them, let alone information

 sufficient to allege the existence of contracts between them. Indeed, with respect to Baker Tilly,

 Plaintiff allegations are limited to one paragraph, which claims that in April 2018, Touhey received

 from Baker Tilly a W-9, which he signed on behalf of MuniPlatform. Thus, Plaintiff’s threadbare

 allegations with respect to this claim do not even allege a contract between Plaintiff and Baker

 Tilly—the only identified municipal advisor client in the Amended Complaint. For these reasons,

 this claim is dismissed.

              vi.   Conversion Claim

        Under New Jersey law, “[c]onversion is essentially the wrongful exercise of dominion and

 control over the property of another in a manner inconsistent with the other person’s rights in that

 property.” Peloro v. United States, 488 F.3d 163, 173-74 (3d Cir. 2007) (quoting McAdam v. Dean



                                                  18
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 19 of 21 PageID: 763




 Witter Reynolds, Inc., 896 F.2d 750, 771 (3d Cir. 1990) (citation omitted). To state a claim for

 conversion, a plaintiff must show: (1) wrongful exercise of dominion or control over the property

 of another; (2) the taking of the property without authorization; and (3) that the taking was to the

 exclusion of the owner’s rights to that property. Jurista v. Amerinox Processing, Inc., 492 B.R.

 707, 753 (D.N.J. 2013) (citing 78th Infantry Div., World War II Living History Ass’n v. Oprendek,

 No. 11-165, 2011 WL 13137347, at *2-3, 2011 U.S. Dist. 140014, at *15-16 (D.N.J. Aug. 4,

 2011)). Importantly, conversion only applies to tangible personal property. Gameco, Inc. v.

 Gedicke, 299 N.J. Super. 203, 217 (App. Div. 1997).

        Based on this framework, Plaintiff’s claim for conversion fails as a matter of law. Plaintiff

 has not specified any tangible property over which Touhey exercised wrongful control. While

 Plaintiff alleges that Touhey is in possession of its computerized business model, solutions,

 website design, calendar, customer lists, and pricing information and deal procedures, these are

 not considered tangible objects for the purposes of conversion. See, e.g., Gameco, 299 N.J. Super.

 at 217 (holding that confidential business information is not tangible property and therefore cannot

 satisfy a claim for conversion); K–Tronik N.A., Inc. v. Vossloh–Schwabe Matsushita, No. 06–0729,

 2006 U.S. Dist. LEXIS 28265, at *3, 2006 WL 1281291 (D.N.J. May 10, 2006) (holding that

 customer lists, market information on customer purchases and sale prices, and customer service

 procedures do not constitute tangible property for the purposes of a conversion claim); Slim CD,

 Inc. v. Heartland Payment Systems, Inc., No. 06–2256, 2007 WL 2459349, at *12 (D.N.J. Aug.24,

 2007) (finding that customer transaction data transmitted via computer is intangible property and

 not properly the subject of a conversion claim). Accordingly, Plaintiff’s conversion claim fails,

 and the Court dismisses Count VII as to Touhey.




                                                 19
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 20 of 21 PageID: 764




         B.     Motion to Strike the Pleadings and Motion for Sanctions

        Based on the Court’s findings with respect to Touhey’s motion to dismiss, the Court denies

 Touhey’s motion to strike the pleadings and motion for sanctions. In his motion to strike the

 pleadings, Touhey argues that Exhibits D and E should be removed from the Amended Complaint

 because those exhibits constitute inaccurate, “false representations.” Specifically, with respect to

 Exhibit D, the form W-9 purportedly signed by Touhey on April 26, 2018, on behalf of

 MuniPlatform, Touhey submits that this exhibit must be stricken because it is an attempt to

 “falsify[] evidence.” According to Touhey, Plaintiff’s own allegations that Touhey filed Articles

 of Organization in the state of South Carolina on behalf of MuniPlatform on December 4, 2018,

 demonstrates that Touhey mistakenly dated the W-9. Similarly, Touhey maintains that Exhibit E,

 an email from Touhey to Tim Sutton of Baker Tilly that contains a MuniCard from Plaintiff’s

 website, must be stricken because it is deceiving in its use to imply that Touhey had unauthorized

 access to the back-end of Plaintiff’s website. Like Touhey’s request to strike the phrase “duty of

 loyalty” from the Amended Complaint, however, the Court will not strike Exhibits D and E. These

 exhibits are not redundant, immaterial, or scandalous. More importantly, the motion to dismiss

 stage is not the appropriate time for Touhey to challenge the validity, authenticity, and factual

 implication of these documents. Touhey’s motion to strike is denied.

        Because Touhey’s motion for sanctions is premised solely on Plaintiff’s decision to attach

 Exhibits D and E to the Amended Complaint, Touhey’s motion for sanctions is likewise denied.

 IV.    CONCLUSION

        For the reasons set forth above, Touhey’s motion to dismiss is GRANTED in part and

 DENIED in part. Touhey’s motion to dismiss is granted in part and denied in part as to Plaintiff’s

 CFAA claim (Count IX). Specifically, Plaintiff’s CFAA claim is limited only to Touhey’s alleged



                                                 20
Case 3:19-cv-15595-FLW-DEA Document 76 Filed 04/15/21 Page 21 of 21 PageID: 765




 unauthorized access of the back-end, development infrastructure of Plaintiff’s website. Touhey’s

 motion to dismiss is also granted with respect to Plaintiff’s claims for violation of the DMCA

 (Count X), tortious interference with contract (Count V), tortious interference with prospective

 economic or contractual relationship (Count VI), and conversion (Count VII). Touhey’s motion

 to strike the pleadings and motion for sanctions are DENIED.


 Dated: April 15, 2021                                      /s/ Freda L. Wolfson
                                                            Freda L. Wolfson
                                                            U.S. Chief District Judge




                                               21
